Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-033339 A.

Regarding claim 1, ‘339 discloses a drive apparatus for a balancing machine for driving rotational movement of a workpiece, which is rotatably mounted about an axis of rotation, by means of a looping belt, the drive apparatus comprising a frame (F: i.e. the u shaped structure: see structure within dashed box below) (please note: the term “frame” is defined by online wester dictionary as :”Any kind of case or structure made for admitting, inclosing or supporting things”  thus the u shaped structure reads on a frame) which, transaxially to the axis of rotation, surrounds a mounting position for the workpiece at least in part (figures 1a/b). It should be noted that the term “transaxially to the axis of rotation” is given it broadest reasonable interpretation (as well as the wording sued in the Specification of the instant application, i.e. “transaxial periphery of the axis of rotation”) and said transaxialy periphery is shown by the dashed arrow below extending between the two solid lines that go from each edge of the frame to the rotational axis and as shown below, surrounds a mounting position for the workpiece at least in part. Furthermore, ‘339 discloses the frame having an opening (the u shaped indentation at O: see figure below) which can be closed by means of an arch (A) and through which the mounting position is accessible, the drive apparatus comprising guide devices (X1, X2) arranged on the frame and/or the arch, in order to guide the belt such that, when the arch is closed, the belt winds around a workpiece in the mounting position on a cylindrical circumferential region of said workpiece at least in part, and the drive apparatus further comprising a drive device for the belt, wherein the arch is held on the frame so as to be movable between an open position and a closed position (figure 1a). Examiner defines (A as a rectangular arch. However, in the event it is argued the shape of A is not an arch, it would have been an obvious matter of design choice to make the different portions of the structure curved or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Examiner further wants to point out that the claim does not explicitly claim that the arch is part of the frame, thus ‘339 reads on it.
[AltContent: textbox (O)][AltContent: connector][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    370
    426
    media_image1.png
    Greyscale



[AltContent: connector][AltContent: textbox (X2)][AltContent: textbox (X1)][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: textbox (F)][AltContent: connector][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    370
    426
    media_image1.png
    Greyscale
[AltContent: textbox (X3)]


Regarding claim 2, ‘339 discloses wherein the mass distribution of the arch and all the components of the drive apparatus that are movable together with the arch are balanced such that the gravitational torque acting on account of the mass distribution is not sufficient to overcome a frictional force acting counter to movement of the arch (see figures 1a, 1b and 2).
Regarding claim 3, ‘339 discloses wherein a first of the guide devices is arranged on the arch, and a second of the guide devices is arranged on the frame, the belt used as intended in particular being guided over the workpiece, mounted as intended, between the first guide device and the second guide device when the arch is closed (figure 1a).

Regarding claim 5, ‘339 discloses wherein the frame (F) and the arch (A) surround the mounting position for the workpiece substantially concentrically with the axis of rotation (figure 1a in closed position). Again, Examiner further wants to point out that the claim does not explicitly claim that the arch is part of the frame, thus ‘339 reads on it.
Regarding claim 6, ‘339 discloses wherein a further guide device (X3) is arranged on the arch, the first guide device and the further guide device in particular being arranged on opposite regions of the arch.
Regarding claim 8, ‘339 discloses a balancing machine for balancing a workpiece, comprising a mounting apparatus in order to rotatably mount the workpiece about an axis of rotation in a mounting position, and comprising the drive apparatus according to claim 1 (figures 1b and 2).
.  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/28/20 have been fully considered but they are not persuasive. 
In response to Applicants argument that “P ‘339 fails to disclose or suggest a frame which, transaxially to the axis of rotation, surrounds a mounting position for the workpiece at least in part, the frame having an opening which can be closed by means of an arch and through which the mounting position is accessible” AND “neither Figure 1 (a) nor Figure 1 (b) of JP ‘339 shows a frame surrounding a mounting position”, Examiner respectfully first point out that the frame is defined by Examiner as (F: i.e. the u shaped structure). Please note: the term “frame” is defined by online wester dictionary as :”Any kind of case or structure made for admitting, inclosing or supporting things”  thus the u shaped structure reads on a frame) which, transaxially to the axis of rotation, surrounds a mounting position for the workpiece at least in part (figures 1a/b). It should also be noted that the term “transaxially to the axis of rotation” is given it broadest reasonable interpretation (as well as the wording sued in the Specification of the instant application, i.e. “transaxial periphery of the axis of rotation”) and said trasnaxialy periphery is shown by the dashed arrow below extending between the two solid lines that go from each edge of the frame to the rotational axis and as shown above, surrounds a mounting position for the workpiece at least in part. Examiner further wants to point out that the claim does not explicitly claim that the arch is part of the frame, thus ‘339 reads on it.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/           Primary Examiner, Art Unit 3722                                                                                                                                                                                              	3/21/21